UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 INFORMATION STATEMENT SCHEDULE 14C INFORMATION (Rule 14c-101) Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: oPreliminaryInformation Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14c-5(d)(2)) þDefinitiveInformation Statement ONTARGET (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Ontarget360 Group Inc. 1601 Blake Street, Suite 310 Denver, CO 80202 INFORMATION STATEMENT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Mailing:February 5, 2014 TO THE STOCKHOLDERS OF ONTARGET: WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THE “MERGER” (DEFINED BELOW) HAS ALREADY BEEN APPROVED BY WRITTEN CONSENT OF THE STOCKHOLDER WHO OWNS A MAJORITY (APPROXIMATELY 95%) OF THE OUTSTANDING SHARES OF COMMON STOCK OF ONTARGET General This Information Statement is furnished by the Board of Directors (the “Board”) of Ontarget360 Group Inc. (the “Company”) to inform our holders of record of common stock, par value $0.001 (the “Common Stock”), as of the close of business on January 3, 2014 (the “Record Date”) that, in lieu of a meeting of stockholders, we have solicited and obtained a written consent from the stockholder representing a majority of our outstanding shares of stock entitled to vote approving our reincorporation in Maryland by merger with and into American Housing REIT Inc. (the “Merger”). Stockholders who together own approximately 3,279,520 shares (approximately 94.9%) of the 3,454,520 shares of Common Stock outstanding as of the date of this Information Statement, signed a written consent approving the Merger and the related transactions. Such approval and consent are sufficient under Delaware law and our Bylaws to approve the Merger. Accordingly, the Agreement and Plan of Merger and the transactions contemplated in that agreement have been approved, and neither a meeting of our stockholders nor additional written consents are necessary.This Information Statement is being furnished to stockholders solely to provide them with certain information concerning the Merger in accordance with the requirements of the Securities Exchange Act of 1934, as amended, and the regulations promulgated thereunder, including particularly Regulation 14C. The Merger will become effective, and may be implemented by the Company, 20 days after the date that this Information Statement is mailed to the stockholders of the Company. The mailing address for the principal executive offices of the Company is: Ontarget360 Group Inc. 1601 Blake Street, Suite 310 Denver, CO 80202 NO VOTE OR OTHER ACTION OF THE COMPANY’S STOCKHOLDERS IS REQUIRED IN CONNECTION WITH THIS INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY ONTARGET 1601 Blake Street, Suite 310 Denver, CO 80202 INFORMATION STATEMENT FOR MERGER INTO AMERICAN HOUSING REIT INC. Summary Transaction: Reincorporation of the Company by merger with and into American Housing REIT Inc., a Maryland corporation Purpose: To position the Company to operate and elect to be treated for U.S. federal income tax purposes as a real estate investment trust (a “REIT”).See “Merger.” Record Date: January 3, 2014 Exchange Ratios: One share of American Housing REIT Inc. common stock will be issued in exchange for each share of our common stock held as of the record date. See “Merger.” Effective Date: As soon as practicable, but in no event sooner than twenty days from the date of our mailing of this Information Statement to our stockholders. Additional Provisions: The Merger will result in: ●
